Citation Nr: 9901624	
Decision Date: 01/22/99    Archive Date: 02/01/99

DOCKET NO.  97-15 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for bilateral hip 
disability on a secondary basis.  

2.  Entitlement to service connection for numbness of the 
right arm and leg on a secondary basis.  

3.  Entitlement to service connection for headaches on a 
secondary basis. 

4.  Entitlement to service connection for a cervical spine 
disability on a secondary basis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and his daughter


ATTORNEY FOR THE BOARD

B.E. Jordan, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1965 to 
February 1968.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Wichita, Kansas.  


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends, in essence, that he is entitled to 
service connection for a bilateral hip disability, right arm 
and leg numbness, headaches, and a cervical spine disability.  
Specifically, the veteran maintains that he developed such 
disabilities as a result of his service-connected 
postoperative laminectomy of the L-5, S-1 with fusion.  


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the claims for service 
connection for bilateral hip disability, right arm and leg 
numbness, headaches, and a cervical spine disability on 
secondary bases are not well grounded.  


FINDING OF FACT

The claims for service connection for bilateral hip 
disability, numbness of the right arm and leg, headaches, and 
cervical spine disabilities on secondary bases are not 
plausible.  


CONCLUSION OF LAW

The claims for service connection for bilateral hip 
disability, numbness in the right arm and leg, headaches, and 
a cervical spine disability are not well grounded.  38 
U.S.C.A § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The threshold question to be answered with respect to this 
appeal is whether the appellant has presented evidence of a 
well-grounded claim.  38 U.S.C.A. § 5107(a).  
A well-grounded claim is a claim that is plausible, that is, 
one that is meritorious on its own or capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  If a claim is not well grounded, the appeal must 
fail with respect to it, and there is no duty to assist the 
appellant further in the development of facts pertinent to 
the claim.  Id., 38 U.S.C.A. § 5107(a); Grottveit v. Brown, 5 
Vet. App. 91 (1993); Tirpak v. Derwinski, 2 Vet. App. 609 
(1992).

The initial burden is on the claimant to produce evidence of 
a well-grounded claim. 38 U.S.C.A. § 5107(a); see Grivois v. 
Brown, 6 Vet. App. 136 (1994); Grottveit at 92; Tirpak at 
610-11.  Where a determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
to the effect that the claim is plausible or possible is 
required. Grottveit at 92-93.  

Further, in order for a claim to be considered plausible, and 
therefore well grounded, there must be evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or an injury in service (lay or 
medical evidence), and medical evidence of a nexus between 
the inservice injury or disease and a current disability.  
Epps. v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997); Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), affd 78 F.3rd 604 
(Fed. Cir. 1996) (per curiam), Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

To establish a well-grounded claim for entitlement to service 
connection on a secondary basis, the veteran must provide 
medical evidence that attributes a non service-connected 
disability to a service-connected disability.  Jones v. 
Brown, 7 Vet. App. 134, 137 (1994).  Service connection may 
be granted for disability that is proximately due to or the 
result of a service-connected disability.  38 C.F.R. 
§ 3.310(a) (1998).  In Allen v. Brown, the Court held that 
when aggravation of a veterans non-service-connected 
condition is proximately due to or the result of a service-
connected condition, such veteran shall be compensated for 
the degree of disability (but only that degree) over and 
above the degree of disability existing prior to 
aggravation. Allen v. Brown, 7 Vet. App. 439, 448 (1995) 
(en banc),

Service connection is in effect for postoperative laminectomy 
of the L-5, S-1with fusion.  

The veteran contends that he has a bilateral hip disability 
that developed as a result of his service-connected back 
disability.  The veteran testified at a personal hearing in 
June 1997 before a hearing officer that the fusion involving 
his back disability caused him to experience pain and 
discomfort in his hips.  Although the veteran asserts that he 
has a bilateral hip disability, the medical evidence does not 
reflect that the veteran has a current bilateral hip 
disability.  Notably, the report of a July 1997 VA 
compensation and pension examination provided a diagnosis of 
normal hips, and X-rays of the hips associated with the 
examination revealed that there was no gross abnormality.  In 
the absence of a current disability for the hips, the Board 
must conclude that the claim for service connection for 
bilateral hip disability on a secondary basis is not well 
grounded.  

Likewise, the claim for service connection for numbness in 
the right arm and leg are not plausible.  The Board notes 
that during service the veteran related discomforts regarding 
the right leg.  Post service medical evidence of record is 
replete with subjective complaints of numbness in the right 
arm and leg beginning in June 1968.  The Board notes, 
however, that these documents do not provide a diagnosis or 
demonstrate pathology associated with a right arm disability.  
Therefore, the record does not establish that the veteran has 
a current disability with regard to his right arm.  

As to the right leg, the veteran related at a June 1968 
examination that he experienced numbness, tingling, and 
weakness. On physical examination, hopping and balance on the 
right was less well performed on the right than the left and 
right knee jerk was decreased.  X-rays of the lumbosacral 
spine associated with the examination revealed, in pertinent 
part, bone graft fragments posteriorily, bridging 5 and upper 
sacrum which were sparse and poorly united. It was noted that 
instability was probable.  There was also arthritis of the 
lower apophyseal articulations.  The diagnoses included 
laminectomy L5-S1, radiological instability.  The Board 
notes, however, that subsequent medical records including the 
report of a July 1997 VA compensation and pension, are devoid 
of findings or diagnoses pertaining to the right leg.  

Thus, the Board finds that the claim for service connection 
for numbness of the right arm and leg on a secondary basis is 
not meritorious on its own.  

With regard to the claims for service connection for 
headaches and cervical spine disability as secondary to the 
service-connected postoperative laminectomy of the L-5, S-1 
with fusion, the evidence includes numerous medical records 
which reflect that the veteran has been seen and treated for 
headaches and a cervical spine disability.  In July 1997, the 
veteran was ultimately diagnosed as having cervical 
degenerative joint disease with chronic occipital headaches 
with cervical stenosis and small central disc herniation.  
Although the veteran has a current disability, the only 
evidence of record relating the veterans headaches and 
cervical spine disability to his service-connected back 
disability is the veterans testimony and representations.  
The hearing testimony has been considered, however, while the 
veteran may to attest to the symptoms that he experiences, he 
is not competent as a lay person to draw an etiological 
relationship between such disabilities and his service-
connected disability.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  This calls for medical expertise, and the record 
does not reflect any medical evidence linking these 
disabilities, or any of the claimed disabilities, to a 
service-connected disability.  Thus a nexus or link has not 
been established regarding the veterans claims.  

In that regard, the Board notes that a VA rating board 
medical advisor, not associated with rating board that denied 
the veterans claims, opined that the veterans cervical 
spine disability and headaches were separate from the 
residuals of the service-connected back disability and added 
that such disabilities were related to degenerative joint 
disease and cervical disc deterioration.  The rating 
specialist added that there were no symptoms or signs that 
could reasonably be associated with the veterans prior 
lumbosacral surgery.  Thus, such an opinion establishes that 
the veterans headaches and cervical spine disability are not 
related to his service-connected postoperative laminectomy of 
the L-5, S-1 with fusion.  Based on such factors, the Board 
is of the opinion that veterans claim for service connection 
for headaches and cervical spine disability is not well 
grounded.   

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to complete his application 
for the claims of service connected as noted above.  See 
Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995).


ORDER

Service connection for bilateral hip disability on a 
secondary basis is denied.  

Service connection for numbness in the right arm and leg on a 
secondary basis is denied.

Service connection for headaches on a secondary basis is 
denied.  

Service connection for cervical spine disability on a 
secondary basis is denied.  



		
	NADINE W. BENJAMIN
	Acting Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.


- 2 -
